FILE COPY




         FIRST COURT OF APPEALS                                         FILED IN
         301 Fannin Street                                       1st COURT OF APPEALS
         Houston, Texas 77002-2066                                   HOUSTON, TEXAS
                                                        Tuesday, 4/22/2015
                                                                 April 14,7:55:00
                                                                             2015 AM
         RE:   Case No. 01-14-00766-CV
                                                                 CHRISTOPHER A. PRINE
 Style: Keith Porter                                                     Clerk
     v. Patricia Porter

        Please be advised the Court received the filing fee on February 26,
2015.   The appellant’s brief is due within 30 days of the date of this notice.

 T. C. Case # 2013-47027                 Christopher A. Prine, Clerk of the Court

                             Myrna Guidry
                             3730 Kirby Dr Ste 1200
                             Houston, TX 77098-3985
                             DELIVERED VIA E-MAIL




         FIRST COURT OF APPEALS
         301 Fannin Street
         Houston, Texas 77002-2066
                                                        Tuesday, April 14, 2015
         RE:   Case No. 01-14-00766-CV

 Style: Keith Porter
     v. Patricia Porter

      Please be advised the Court received the filing fee on February 26,
 2015.   The appellant’s brief is due within 30 days of the date of this
 notice.

 T. C. Case # 2013-47027                 Christopher A. Prine, Clerk of the Court

                             Sonya Chandler-Anderson
                             405 Main St Ste 701
                             Houston, TX 77002-1827
                             DELIVERED VIA E-MAIL